Citation Nr: 1342119	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  08-06 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for intervertebral disc syndrome (IVS) of the lumbar spine from November 10, 2009.

2.  Entitlement to an initial rating in excess of 10 percent for right leg lumbar radiculopathy associated with lumbar spine IVS prior to April 27, 2010.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984 and from October 1985 to January 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  A November 2006 rating decision, in pertinent part, continued a 20 percent rating for mild broad based disc protrusion and L4 through L5 and degenerative disc disease, rated as lumbar IVS.  An April 2009 rating decision, in pertinent part, granted service connection for right leg radiculopathy pain and assigned an initial 10 percent rating, effective February 24, 2009; and denied entitlement to service connection for left leg radiculopathy pain.  A December 2009 rating decision denied a TDIU.  The Veteran perfected separate appeals of those determinations.

The Veteran appeared at an RO hearing in October 2010 before a decision review officer.  A transcript of the hearing is associated with the claims file.  In his August 2011 response to a supplemental statement of the case, the Veteran withdrew his March 2006 and April 2011 requests for a Board hearing.  See 38 C.F.R. § 20.702 (2013).

In an April 2012 decision, the Board, in pertinent part, denied entitlement to a rating in excess of 20 percent for IVS from November 10, 2009; denied an initial rating in excess of right lumbar radiculopathy prior to April 27, 2010; and denied entitlement to a TDIU.  

The Veteran appealed the Board's April 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Order, the Court partially vacated that part of the Board's April 2012 decision that denied a rating in excess of 20 percent for IVS from November 10, 2009, an initial rating in excess of 10 percent for right lumbar radiculopathy prior to April 27, 2010, and a TDIU, and remanded the case to the Board for further proceedings consistent with a March 2013 Joint Motion for Partial Remand (Joint Motion).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the March 2013 Joint Motion, the parties agreed that the Board did not adequately discuss whether the Veteran's report of weekly flare-ups of lumbar IVS symptoms demonstrated a more severe disability picture than was demonstrated by the flexion range-of-motion measurements on VA examination in November 2009.  The parties also agreed that Board's statement of reasons or bases for denying entitlement to an initial rating in excess of 10 percent for right leg lumbar radiculopathy was inadequate because the Board failed to consider whether clarification was required from the Hughston Clinic to determine whether a Functional Capacity Evaluation or other examination report was prepared contemporaneously with a December 4, 2009 Impairment Rating Report.  The report identified a final impairment of 27 percent based on a "mild motor deficit (11) [and a] severe sensory deficit (16)" for the right lower extremity and indicated and the evaluation was performed by the "Guides to the Evaluation of Permanent Impairment, AMA 6th Edition, 2008" based on "[Department of Labor] Guidelines, Chapter 16, p. 535."

Therefore, the Board finds that the remaining issues on appeal must be remanded to the RO for additional development.  The RO should attempt to obtain clarification from the Hughston Clinic as to whether a Functional Capacity Evaluation or other evaluation report was prepared contemporaneously with a December 4, 2009 Impairment Rating Report.  The RO should also obtain treatment records from the Tuskegee VA Medical Center (VAMC), to include the Columbus VA Community Based Outpatient Clinic (CBOC), dated from February 2009 through April 2010 and from September 2012 to the present.  Then, the Veteran should be afforded a VA examination to determine the severity of his lumbar IVS disability. 

Regarding the claim for TDIU benefits, because the issue is dependent on the outcome of the claims for increased ratings, it is inextricably intertwined with the issues being remanded and must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain clarification from the Hughston Clinic as to whether a Functional Capacity Evaluation or other evaluation report was prepared contemporaneously with a December 4, 2009 Impairment Rating Report in accordance with the "Guides to the Evaluation of Permanent Impairment, AMA 6th Edition, 2008" based on "[Department of Labor] Guidelines, Chapter 16, p. 535."

Obtain from the Tuskegee VAMC, to include the Columbus VA CBOC, records of evaluation and treatment for right leg lumbar radiculopathy dated from February 2009 through April 2010, and records of evaluation and treatment for lumbar IVS from September 2012 to the present.

2.  After completion of the above to the extent possible, schedule the Veteran for an orthopedic/neurologic examination to evaluate his service-connected low back disability.  The claims file and a copy of this REMAND must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.

The examination of the spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months.  

3.  After undertaking any other development deemed appropriate and ensuring that the requested actions are completed, the RO should readjudicate the claims for increased ratings for lumbar IVS and right leg lumbar radiculopathy, and entitlement to a TDIU.  If any of the benefits sought are not granted in full, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

4.  The RO should then make a determination as to whether the Veteran's claim for a TDIU should be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 4.16(b).  If so, either the Under Secretary or the Director must review the evidence of record to determine whether the Veteran's service-connected disabilities, to include irritable bowel syndrome, cervical strain, right and left leg lumbar radiculopathy, and a low back disability, affect his ability to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  The opinion should contain an appropriate rationale.  Thereafter, the case should be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



